Case 1:20-cv-02210-AT Document11 Filed 05/21/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
BILL WISSER, DOC #:
DATE FILED: 5/21/2020
Plaintiff,
-against- 20 Civ. 2210 (AT)
PROJECT EXPEDITERS CONSULTING CORP.. ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

Plaintiff's motion to adjourn the initial pretrial conference, ECF No. 10, is GRANTED. The
initial pretrial conference scheduled for May 27, 2020, is ADJOURNED to June 29, 2020, at 11:40
a.m. The conference shall proceed telephonically. The parties are each directed to call either (888)
398-2342 or (215) 861-0674, and enter access code 5598827. By June 22, 2020, the parties shall file
their joint letter and proposed case management plan.

The Clerk of Court is directed to terminate the motion at ECF No. 10.
SO ORDERED.

Dated: May 21, 2020
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
